IN THE COURT OF APPEALS OF IOWA

                                   No. 19-1815
                               Filed April 28, 2021


BRANDON BROWN,
    Applicant-Appellant,

vs.

STATE OF IOWA,
     Respondent-Appellee.
________________________________________________________________


      Appeal from the Iowa District Court for Johnson County, Lars Anderson,

Judge.



      Brandon Brown appeals dismissal of his postconviction-relief action.

AFFIRMED.



      Mark C. Meyer, Cedar Rapids, for appellant.

      Thomas J. Miller, Attorney General, and Sheryl Soich, Assistant Attorney

General, for appellee State.



      Considered by Mullins, P.J., and May and Schumacher, JJ.
                                         2


MAY, Judge.

       Brandon Brown appeals the dismissal of his postconviction-relief (PCR)

action. We affirm.

I. Factual Background

       Two eye witnesses told police that Brown shot Donelle Lindsey several

times. The State charged Brown with Lindsey’s murder. A jury found Brown guilty

of murder in the first degree.

       Brown appealed. Our court affirmed. State v. Brown, No. 14-0066, 2015

WL 2393441, at *8 (Iowa Ct. App. May 20, 2015). Our opinion included this

summary of the record:

              On June 21, 2012, DiMarco Harris spent the day drinking with
       Donelle Lindsey at Harris’s apartment on Petsel Road in Iowa City.
       Harris testified he had just been released from prison and was on
       parole. They met between 11:00 a.m. and 12:00 p.m. and drank until
       around 7:00 pm. On two occasions, Lindsey left the apartment to
       talk on his telephone. At around 7:00 p.m., Lindsey told Harris he
       was going to leave to “meet [his] ride” and would call later. Thirty
       minutes later, Lindsey returned, eager to spend more time with
       Harris. Sometime around 9:00 or 10:00 p.m., Lindsey arranged for
       a friend to come pick him up. Harris testified that although they had
       been drinking, they were not inebriated.
              Harris testified he and Lindsey were waiting outside and
       talking. Brandon Brown and Byron Fisher approached them. Harris
       knew Fisher was his downstairs neighbor but did not know Brown.
       Fisher greeted Harris and shook his hand. Brown addressed Lindsey
       by a nickname and asked to talk to him. Brown and Lindsey walked
       off together toward the side of the apartment building. Harris
       continued talking with Fisher. At one point, Fisher said to Brown and
       Lindsey, “You all better cut that shit out.” Harris then saw Brown
       reveal a gun and shoot Lindsey. He thought there were four shots.
       Brown ran off toward the back of the building and to the north.
       Lindsey walked back to where Fisher and Harris were standing.
       Harris could not tell how badly Lindsey was injured but could see he
       was bleeding. Fisher left and went back into the apartment building.
       Harris ran after Fisher asking, “Who was that dude?” Fisher was
       crying and unable to speak. Harris went into his apartment and
       stayed there. His girlfriend had already called 911. He did not return
                                   3


to the scene when police officers arrived because he had just been
released from jail, he was on parole, and had been drinking.
        Fisher testified that he was at his apartment when Brown
came over at about 6:00 or 7:00 p.m. that evening. He had known
Brown for seven or eight months. Fisher and Brown drank together
for a couple of hours. While walking to Fisher’s apartment building,
they observed Lindsey and several other people hanging out outside.
Fisher testified he and Brown decided to walk to a nearby gas station,
but Brown stopped to speak with Lindsey. The conversation was
hostile on both sides with Brown stating something like, “[Lindsey]
can’t fight or [Brown] will whup his ass.” Fisher testified Brown
walked away in anger, then returned a few minutes later with a gun
in his hand, held low by his side. He pulled Lindsey away from the
main gathering, and said something like, “What was that shit you was
just talking.” Lindsey did not respond. Fisher testified Brown then
pointed the gun at Lindsey from a couple feet away and shot him four
times in rapid succession. Lindsey took a few steps, then fell and
did not move. Fisher went into his apartment and remained there.
He testified he did not contact police when they arrived on the scene
because he did not want anything to do with the incident. Both Harris
and Fisher lied when initially interviewed by law enforcement officers,
but later told what happened and testified at trial. Upon seeing a line-
up of suspects in the shooting, Harris initially narrowed the options
down to two men.
        Nicole Blosser was living with her boyfriend, Ivan Hardemon,
in a nearby apartment complex. Hardemon was Brown’s cousin.
She and Hardemon were standing outside her apartment on the
evening of June 21 when they heard gunshots. They ran into the
apartment. Hardemon got a telephone call on his cell phone, went
downstairs, then came back up with Brown. Hardemon and Brown
went into a back room and talked for a few minutes. They then came
out, and Hardemon told Blosser they all had to go. Blosser,
Hardemon, and Brown took her car and drove to Chicago. Brown
stated he had shot a man. They dropped Brown off at an apartment
building in Chicago, turned around and drove straight back to Iowa
City. In the car on the way back, Hardemon instructed Blosser not
to discuss the event with anyone. Once back in Iowa City, Hardemon
got a phone call from Brown’s girlfriend, who lived a few buildings
over. Hardemon and Blosser drove over to the girlfriend’s apartment.
The girlfriend gave them a shoe box containing two handguns. They
then drove to the home of Brett and Kathy Kriz and handed Brett the
box. Brett and Hardemon went into a back room for a few minutes
and returned. Later, law enforcement officers interviewed Blosser at
her apartment. At first she did not cooperate, because she was
scared and did not want to be involved, but later gave full answers.
At the time of the incident, Hardemon was present in Iowa in violation
of his parole and, as a felon, could not possess firearms.
                                           4


              Brett Kriz was subpoenaed to testify but refused to answer
       most questions, citing his Fifth Amendment right against self-
       incrimination. Law enforcement officers executed a search of his
       home but found nothing relevant to the shooting. The medical
       examiner testified Lindsey suffered five gunshot wounds. At least
       one bullet went through Lindsey’s heart and death would have
       followed shortly afterward as a result. Two of the wounds would have
       been fatal individually.

Id. at *1–2 (alterations in original) (footnotes omitted).

       Procedendo issued on July 10, 2015. About a year and a half later, in

February 2017, Brown filed the present PCR action. In October 2019, the court

entered an order denying relief.      The court rejected Brown’s claims that trial

counsel had been ineffective in (1) failing to convey an alleged time limitation on a

plea offer; (2) not seeking to move venue of his trial out of Johnson County;

(3) failing to investigate and introduce certain evidence; (4) advising Brown not to

testify; and (5) inviting and not objecting to certain testimony of Nicole Blosser.

This appeal follows.

II. Standard of Review

       “We review claims of ineffective assistance of counsel de novo.” King v.

State, 797 N.W.2d 565, 570 (Iowa 2011). “In conducting our de novo review, ‘we

give weight to the lower court’s findings concerning witness credibility.’” Id. at 571

(citation omitted).

       “To establish [a] claim of ineffective assistance of counsel, [the applicant]

must show [their] trial counsel failed to perform an essential duty and counsel’s

failure resulted in constitutional prejudice.” State v. Walker, 935 N.W.2d 874, 881

(Iowa 2019). “The claimant must prove both elements by a preponderance of the

evidence.” State v. Madsen, 813 N.W.2d 714, 724 (Iowa 2012).
                                            5


       To establish breach of an essential duty, the claimant must prove counsel

“perform[ed] below the standard demanded of a reasonably competent attorney.”

State v. Haas, 930 N.W.2d 699, 703 (Iowa 2019) (citation omitted). “In analyzing

the [applicants]’s claims, we ‘must indulge a strong presumption that counsel’s

conduct falls within the wide range of reasonable professional assistance . . . .’”

Id. (citation omitted). So the applicant “must overcome the presumption that, under

the circumstances, the challenged action ‘might be considered sound trial

strategy.’” Id. (citation omitted).

       “To establish constitutional prejudice, the [applicant] is required to show

‘that counsel’s errors were so serious as to deprive the [applicant] of a fair trial, a

trial whose result is reliable.’” Walker, 935 N.W.2d at 881 (citation omitted). “It is

not enough for the [applicant] to show that the errors had [only] some . . . effect on

the outcome of the proceeding.” Id. (second alteration and omission in original)

(citation omitted). “Rather, ‘[t]he [applicant] must show that there is a reasonable

probability that, but for counsel’s unprofessional errors, the result of the proceeding

would have been different.’” Id. (first alteration in original) (citation omitted).

       When the applicant fails to show constitutional prejudice, it is not necessary

for the court to decide whether counsel breached a duty. See id.; King, 797 N.W.2d

at 574 (“In this case, however, it is not necessary to decide the issue of whether

King’s counsel provided inadequate assistance because, upon our review of the

entire record, we conclude that King has failed to show prejudice as required under

the Strickland [v. Washington, 466 U.S. 668 (1984)] test.”).
                                           6


III. Analysis

       In this appeal, Brown claims the PCR court erred in failing to find trial

counsel was ineffective by (1) not presenting evidence that police altered a

recording of an interview in which police may have used a racial epithet to refer to

Brown; and (2) opening the door for witness Blosser to testify that her now-

deceased boyfriend told her he could not protect her if she became involved in the

investigation of Lindsey’s murder. Brown also claims PCR counsel was ineffective

in failing to raise three additional theories. We begin with his claims of error by the

PCR court.

       A. Claims of error by the PCR court

       1. The recording

       Brown claims the PCR court should have found trial counsel was ineffective

in failing to offer evidence that police might have altered a recording of an interview.

We disagree.

       As trial approached, Brown’s counsel requested discovery from the State.

The State permitted defense counsel to bring an external hard drive to the police

station and download all of the State’s documents and recordings. This included

a video recording of an interview of Ivan Hardemon by police detective Gonzales.

While reviewing the recording, one of Brown’s attorneys thought she heard

Gonzales use a racial epithet to describe Brown. Counsel noted the issue.

       Later, counsel learned that additional discovery was available. Counsel

then took the same hard drive back to the police station to obtain the additional

materials.   As counsel explained to the PCR court, this process “erased the
                                           7


discovery that was on . . . the drive and put everything back on again, including the

additional discovery.”

       When counsel later reviewed the Hardemon interview again, she could not

hear the racial epithet. It seemed “like it was a different word,” maybe “dude,” “in

its place.”

       So counsel found a forensic expert, Jerry Hatchett, to evaluate whether the

recording had been altered. At first, Hatchett expressed a “VERY preliminary”

sense that the recording seemed “fishy.” After completing his analysis, though,

Hatchett’s opinion changed. He told counsel he had gone through the recording

“in excruciating detail” but “there’s just nothing there to suggest an edit.” Hatchett

advised that while additional testing was possible, he did not “expect it to yield

anything different.” In short, as counsel explained at the PCR trial, Hatchett simply

“did not believe” the recording “had been edited or altered.”

       But Hatchett also told counsel that, when the current copy was made, “they

had the record levels set too high, resulting in terrible quality, much distortion, etc.”

Hatchett believed that counsel “could’ve heard an earlier copy that was far clearer.”

       Brown now claims that, although counsel could not have shown purposeful

erasure of the possible racial epithet, counsel could have used Hatchett to show

the second recording was not as clear as the first. Brown contends this would

have cast doubt on the “integrity of the investigation.” Counsel was ineffective for

failing to do so, Brown contends.

       We disagree. When trial counsel makes strategic decisions after thorough

investigation and consideration, those decisions are “virtually unchallengeable.”

Strickland v. Washington, 466 U.S. 668, 690 (1984). Like the State, we think
                                           8


counsel exercised due diligence by retaining Hatchett and exploring the question

of whether police had engaged in wrongdoing. From our review, though, the

inquiry revealed no smoking gun that would have (1) shown police certainly used

a racial epithet or (2) certainly created doubts in the jury’s minds about the “integrity

of the investigation.” Moreover, as counsel explained during PCR testimony,

raising these issues at trial was not a risk-free proposition. Rather, counsel was

concerned the jury might consider these issues to be “red herrings” and then “hold

that against [the defense’s] credibility in some way.” We do not think counsel

violated professional norms by concluding these risks were, in counsel’s words,

“too big . . . to take.” See Haas, 930 N.W.2d at 703 (“In analyzing the defendant’s

claims, we must indulge a strong presumption that counsel’s conduct falls within

the wide range of reasonable professional assistance; that is, the defendant must

overcome the presumption that, under the circumstances, the challenged action

might be considered sound trial strategy.” (internal quotation marks and citation

omitted)).

       In any event, Brown has not demonstrated constitutional prejudice. Two

eyewitnesses testified that Brown shot Lindsey at least four times at close range.

The jury heard Brown’s admission that he had “shot somebody” through the

testimony of Blosser. And the jury heard Brown fled to Chicago on the night of the

shooting. As we observed in Brown’s direct appeal, “[t]he weight of the evidence

. . . heavily support[ed] the jury’s guilty verdict.” Brown, 2015 WL 2393441, at *7.

Given the State’s formidable case against Brown, we see no “reasonable

probability that . . . the result of the proceeding would have been different” if
                                         9

Brown’s counsel had offered the available evidence on this issue. See Strickland,

466 U.S. at 694.

      2. Blosser cross-examination

      Brown next complains counsel was ineffective in asking certain questions

of Blosser on cross-examination. We disagree.

      As noted, Blosser was an important witness for the State. She testified that

she and Hardemon took Brown across state lines to Chicago after the shooting.

More importantly, she told the jury that, during the trip, Brown admitted he shot

somebody.

      On cross-examination, though, the defense was able to demonstrate that

Blosser was not always truthful in her discussions with police. She admitted she

had sometimes denied any knowledge of the shootings.

      Counsel also asked about Blosser’s conversations with Hardemon during

the trip back from Chicago. Brown draws our attention to this portion of the

testimony:

             Q: What conversation was had when you dropped him off,
      was it just see ya, you guys turned around and came back to Iowa
      City? A: Yes.
             Q: Any conversation you and [Hardemon] had on the way
      back from Iowa City? A: Don’t talk about it, don’t tell the police.
             Q: I’m sorry? A: Don’t talk about it, don’t tell anybody.
             Q: [Hardemon] told you don’t say anything to anyone? A: Yes.

      Brown claims these questions created an “opportunity” that the State

“seiz[ed]” on re-direct. Brown focuses on this portion of the State’s questioning:

             Q: When did [Hardemon] begin telling you not to tell anybody,
      not to cooperate about this case? A. On the ride home.
             Q: In what kind of terms did he put that? A: I can’t help you if
      you talk.
                                          10


              Q: How did that make you feel? A: That I shouldn’t talk,
       scared.
              Q: That’s what I’m looking for, did you have an emotional
       reaction to that? A: Yes.
              Q: Does that remain? A: Yes.
              Q: Why would the father of your children, if you know, say that
       to you? A: Because he didn’t want me to get hurt.

       Before the PCR court, Brown argued “[t]he State could not have gotten any

of this useful evidence . . . on its own from direct testimony because what

[Hardemon] allegedly told [Blosser] was clearly hearsay.” But, Brown complained,

counsel’s questions about Blosser’s conversation with Hardemon “opened the

door” for the State to elicit this testimony on re-direct. “In doing so,” Brown

contended, counsel “failed to perform an essential duty [of] not handing the State

a great explanation” for Blosser’s “credibility issues.”

       The PCR court believed Brown’s complaint was about hearsay. The court

described Brown’s complaint as follows: “Brown claims that trial counsel erred by

opening the door to allow the otherwise inadmissible hearsay testimony of Blosser

on re-direct.” The court did not believe this claim was meritorious. The court

concluded Blosser’s testimony was not hearsay because it was offered “not to

show the truth of the matter asserted but to explain responsive conduct,” namely,

inconsistency in Blosser’s statements. And so, in the court’s view, no breach of

duty occurred.

       On appeal, Brown does not contest the PCR court’s ruling on the hearsay

issue. Instead, Brown raises purely tactical criticisms about counsel’s choice of

cross-examination questions. Brown notes that, at the PCR trial, defense counsel

“did not give an explanation” as to how counsel “expected it would benefit Brown

to ask Blosser about her conversation with Hardemon.” In fact, Brown argues,
                                           11


counsel’s questions to Blosser were damaging because they “opened the door” for

the State to elicit from Blosser “her explanation for not being forthcoming and

apparently lying about having no knowledge about the murder.” All told, Brown

believes there was nothing to gain and much to lose from asking Blosser about her

conversations with Hardemon.          Therefore, Brown argues, counsel’s cross-

examination amounted to a breach of professional duties.1

       We disagree. As counsel explained at the PCR trial, portraying Hardemon

as a villain played into their defense: “[T]he theory of the case was that [Hardemon]

was responsible [for Lindsey’s murder], and our theory was that if [Hardemon] is

threatening [Blosser] not to talk, that leads into our . . . theory that he’s threatening

her not to talk about his involvement in the case.” While the “blame Hardemon”

gambit did not ultimately win an acquittal, we cannot say it was unreasonable

under the circumstances. Certainly Brown has not “overcome the presumption

that, under the circumstances, the challenged action ‘might be considered sound

trial strategy.’” See Haas, 930 N.W.2d at 703 (citation omitted). So Brown has not

met his burden of showing PCR counsel was ineffective.



1 We note it does not appear the PCR court ruled on Brown’s current argument
that counsel breached professional duties by asking questions that were “ill-
advised” from a tactical perspective. Rather, it appears the PCR court only ruled
on Brown’s argument that counsel breached professional duties by eliciting and
opening the door for hearsay. So we question whether error was preserved on
Brown’s current argument. See Lamasters v. State, 821 N.W.2d 856, 862 (Iowa
2012) (“It is a fundamental doctrine of appellate review that issues must ordinarily
be both raised and decided by the district court before we will decide them on
appeal.” (citation omitted)). But we note that, as part of its prejudice analysis, the
district court addressed Brown’s complaint that counsel’s questions helped the
State explain “that Blosser was afraid and this explains why she lied to the police
initially.” We assume without deciding this was sufficient to preserve Brown’s
current argument.
                                         12


       B. Ineffective assistance of PCR counsel

       In addition to his claims of error by the PCR court, Brown also contends we

should address his arguments that PCR counsel was ineffective in failing to argue

that trial counsel was ineffective in (1) failing to obtain and examine the original

audio recording of the interview of Hardemon; (2) failing to object to certain

“vouching” testimony by Detective Gonzales; and (3) failing to object to the

prosecutor’s remarks about included offenses during closing argument.             We

address each below.

       1. New claim about the Hardemon interview

       Brown concedes the present record is insufficient for us to review his new

claim about Hardemon’s interview. We accept his concession. The real question

is what to do next. Ordinarily, we would preserve Brown’s claim for a separate

action. But Brown asks us to remand for further proceedings instead. Brown

acknowledges the supreme court’s decision in Goode v. State, which made clear

that we should not “remand claims of ineffective assistance of postconviction

counsel raised for the first time on appeal to the district court to hear and decide.”

920 N.W.2d 520, 527 (Iowa 2018); see also Taylor v. State, No. 19-1175, 2020

WL 4814119, at *2 (Iowa Ct. App. Aug. 19, 2020) (declining request for remand

and relying on Goode); Lusk v. State, No. 18-1125, 2019 WL 1953461, at *2 (Iowa

Ct. App. May 1, 2019) (same).             In Brown’s view, though, subsequent

developments—particularly, the legislature’s recent amendment of Iowa Code

section 822.3 (2019)—cast doubt on Goode’s validity. See 2019 Iowa Acts ch.

140, § 34. But see Goode, 920 N.W.2d at 527 (“The request made on appeal to

remand the case to the postconviction court fails not because of the statute of
                                        13


limitations governing claims of ineffective assistance of counsel, but the rules

governing our appellate process.”).

      We cannot adopt Brown’s position. “[T]he Iowa Court of Appeals must

follow the legal precedents of the Iowa Supreme Court.” In re Estate of O’Banion,

No. 19-0485, 2020 WL 567271, at *1 (Iowa Ct. App. Feb. 5, 2020) (citation

omitted); see also McGee v. State, No. 19-1335, 2020 WL 5650470, at *4 (Iowa

Ct. App. Sept. 23, 2020) (“Any new exceptions [to the prejudice requirement in

PCRs] should be recognized first by the supreme court, not this intermediate

court.”); Purvis v. State, No. 18-2001, 2020 WL 4497383, at *3 n.1 (Iowa Ct. App.

Aug. 5, 2020) (“Purvis suggests Iowa should adopt different standards for

prejudice. But the standards explained above come directly from our supreme

court. Any changes to those standards may not come from this intermediate court

of appeals.”); In re T.W., No. 20-0145, 2020 WL 1881115, at *1 (Iowa Ct. App. Apr.

15, 2020) (noting the supreme court’s statutory interpretation is “binding on this

intermediate appellate court”). So, consistent with Goode, we decline Brown’s

request to remand. See 920 N.W.2d at 527. Instead, we preserve his new

argument about the Hardemon interview for possible future litigation.

      2. The other new claims

      We turn now to Brown’s other new ineffective-assistance claims. As to

these claims, the parties agree the record is sufficient for our review.2 Before


2 We accept this agreement because, as will be explained, the current record is
sufficient to determine that Brown’s claims are not meritorious. If we believed
Brown’s claims could have merit, however, the current record would not permit us
to grant relief and would instead require us to preserve Brown’s claims for a future
PCR proceeding. This is because both of Brown’s claims concern the decision-
making processes of Brown’s prior lawyers. And our record does not include
                                         14


reaching their merits, though, we consider the State’s argument concerning

section 822.3.

       Section 822.3 requires every PCR proceeding to be “commenced by filing

an application.” In general, the “application[] must be filed within three years from

the date the conviction or decision is final or, in the event of an appeal, from the

date the writ of procedendo is issued.” Iowa Code § 822.3.

       In Dible v. State, our supreme court held that ineffective assistance by PCR

counsel action did not excuse the untimely filing of a second PCR application. 557

N.W.2d 881, 883 (Iowa 1996), abrogated in part by Harrington v. State, 659

N.W.2d 509 (Iowa 2003). Later, in Allison v. State, our supreme court “qualif[ied]

Dible” and held:

       [W]here a PCR petition alleging ineffective assistance of trial counsel
       has been timely filed per section 822.3 and there is a successive
       PCR petition alleging postconviction counsel was ineffective in
       presenting the ineffective-assistance-of-trial-counsel claim, the
       timing of the filing of the second PCR petition relates back to the
       timing of the filing of the original PCR petition for purposes of Iowa
       Code section 822.3 if the successive PCR petition is filed promptly
       after the conclusion of the first PCR action.




testimony from trial counsel about why counsel made the decisions of which Brown
complains. Nor does our record include testimony from PCR counsel as to why
these issues were not raised before the PCR court. So the current record does
not allow us to say whether counsel’s actions could be explained as “a trial tactic
or strategy.” See State v. Tompkins, 859 N.W.2d 631, 643 (Iowa 2015).
Accordingly, based on the current record, we could not conclude counsel’s
decisions “fell below the standard of a reasonably competent practitioner, such that
counsel failed to perform an essential duty.” Id.; accord Trott v. State, No. 18-
0624, 2019 WL 1300418, at *4 (Iowa Ct. App. Mar. 20, 2019) (concluding claim
“should be preserved for a further postconviction proceeding, where PCR counsel
may explain what issues he determined had merit to pursue postconviction”);see
also State v. Coil, 264 N.W.2d 293, 296 (Iowa 1978) (“Even a lawyer is entitled to
his [or her] day in court, especially when his [or her] professional reputation is
impugned.”).
                                          15


914 N.W.2d 866, 890–91 (Iowa 2018) (emphasis added).

       Then, in 2019, the legislature amended section 822.3, apparently in

response to Allison.     The amendment added these words: “An allegation of

ineffective assistance of counsel in a prior case under this chapter shall not toll or

extend the limitation periods in this section nor shall such claim relate back to a

prior filing to avoid the application of the limitation periods.” 2019 Iowa Acts ch.

140, § 34 (codified at Iowa Code § 822.3 (Supp. 2019)).

       In the State’s view, this amendment reflects the legislature’s choice “to

restore the law to its pre-Allison, Dible roots.” “The State urges that th[is] anti-

Allison provision squarely applies to Brown” and bars our consideration of his

claims of ineffective-assistance by PCR counsel.

       We reach a different conclusion. Dible and Allison both involved “second”

or “successive” PCR applications that were filed outside the three-year limitation

period. See Dible, 557 N.W.2d at 882; see also Allison, 914 N.W.2d at 871.

Similarly, the 2019 amendment only applies to second or subsequent PCR cases.

See Iowa Code § 822.3. According to the words chosen by our legislature, the

amendment only governs “allegation[s] of ineffective assistance of counsel in a

prior case under this chapter,” that is, in a prior PCR case.3 Id. (emphasis added).

By definition, allegations about what happened “in a prior case” can only be

brought in a second or subsequent case, not a first case. See id. (emphasis


3 In full, the amendment states: “An allegation of ineffective assistance of counsel
in a prior case under this chapter shall not toll or extend the limitation periods in
this section nor shall such claim relate back to a prior filing to avoid the application
of the limitation periods.” Iowa Code § 822.3 (emphasis added). We think “such
claim[s]” must refer back to “allegation[s] of ineffective assistance of counsel in a
prior case under this chapter.” See id.
                                         16

added); see also Maguire v. Fulton, 179 N.W.2d 508, 510 (Iowa 1970) (“Effect

must be given, if possible, to every word, clause and sentence of a statute.”);

Antonin Scalia & Bryan A. Garner, Reading Law: The Interpretation of Legal Texts

174 (2012) (“If possible, every word and every provision is to be given effect . . . .

None should be ignored. None should needlessly be given an interpretation that

causes it . . . to have no consequence.”).

       But Brown has had no “prior” PCR case. This is his first PCR case—and

his application was filed within the three-year period. So the authorities relied on

by the State do not address Brown’s situation. Therefore, based on the current

record and briefing, we cannot conclude Brown’s new claims are time-barred.4 We

turn to their merits.

       a. Testimony of Detective Gonzales

       Brown claims that Detective Gonzales was permitted to “vouch” for the

credibility of Harris, Fisher, and Blosser. So, in Brown’s view: (1) trial counsel was

ineffective in failing to object to Gonzales’s “vouching”; and (2) PCR counsel was

ineffective for failing to raise the “vouching” issue in the current PCR action. We

disagree.

       To be sure, Harris, Fisher, and Blosser were all important witnesses for the

State. All three implicated Brown in the shooting. As Brown notes, though, each



4 We need not, and do not, address the question of whether a future second PCR
action regarding the Hardemon interview would be barred by section 822.3. The
issue is not “ripe”; it is not an “actual, present controversy” before us; it is
“hypothetical or speculative” at this stage; and our answer would constitute an
improper “advisory opinion.” In re Det. of Babcock, No. 08-1644, 2009 WL
2392057, at *2 (Iowa Ct. App. Aug. 6, 2009) (quoting State v. Iowa Dist. Ct., 616
N.W.2d 575, 578 (Iowa 2000)).
                                          17


was “subject to impeachment” on several grounds “including that Harris and Fisher

originally avoided the police” and “that Harris and Blosser [did] not implicate Brown

when they were located and first interviewed.” But the State “rehabilitated these

witnesses,” Brown claims, by eliciting the following testimony from Detective

Gonzales:

              Q. Was it surprising that DiMarco Harris was difficult to locate?
       A. No.
              Q. Is it surprising that any witnesses in general can be difficult
       to locate? A. No.
              Q. Tell me about your experience in dealing with witnesses to
       violent crimes and their level of cooperation and attitude towards the
       investigation? A. It’s not uncommon for, in my experience, for
       probably one major reason that stands out more than any other.
       That’s because it’s not uncommon for those witnesses not to be
       witnesses, necessarily they don’t want to be a witness in a violent
       crime, and this particular case that rings true.
              Q. Do you see that manifest itself in the completeness or
       veracity of statements given to officers over time? A. Yes.
              Q. Could you elaborate on that? A. Because certain
       witnesses would prefer not to be witnesses when we do interviews,
       when I say we, I mean the police, do interviews, it’s not uncommon
       to have to maybe extract information from a witness, to get to the
       truth of what happened or what they saw. That unfortunately is a
       common occurrence.

       According to Brown, these statements amounted to improper “vouching” in

violation of the supreme court’s edicts in State v. Brown, 856 N.W.2d 685, 688

(Iowa 2014),5 as amended (Feb. 23, 2015), State v. Dudley, 856 N.W.2d 668, 677




5 In Brown, the court found an expert impermissibly vouched for a child by stating
the child’s “disclosure” of abuse was “significant and that an investigation is clearly
warranted.” 856 N.W.2d at 688.
                                         18

(Iowa 2014),6 and State v. Jaquez, 856 N.W.2d 663, 665 (Iowa 2014).7 We

disagree. In Brown, Dudley, and Jaquez, “an expert directly or indirectly vouche[d]

for a witness’s credibility thereby commenting on a defendant’s guilt or innocence.”

See Jaquez, 856 N.W.2d at 665. That is not what occurred here. Gonzales

discussed the widely-understood fact that most people would rather not get

involved in the investigation of violent crimes. Cf. State v. Purk, No. 18-0208, 2019

WL 5790875, at *5 (Iowa Ct. App. Nov. 6, 2019) (noting “the dangers faced by

informants, who are sometimes referred to as ‘snitches,’ and who sometimes end

up in ‘ditches’”). While Gonzales noted that this observation “rings true” in “this

particular case,” he was no more specific. He did not address the veracity—or lack

thereof—of any particular allegation or any particular witness. So we believe

Brown, Dudley, and Jaquez are distinguishable. Trial counsel had no duty to

object, and PCR counsel had no duty to raise the issue. This claim fails. See

State v. Lorenzo Baltazar, 935 N.W.2d 862, 868 (Iowa 2019) (noting “[f]ailure to

prove either [the duty or prejudice] prong is fatal to an ineffective-assistance-of-

counsel claim”).

       b. Argument about lesser-included offenses

       Finally, we address Brown’s new claim about the prosecutor’s comments

about the jury instructions during closing arguments. The jury was instructed on

murder in the first degree as well as several included offenses such as murder in


6 In Dudley, the court found an expert impermissibly vouched for a child by opining
“she believed” that the defendant had “sexually abused” a child, as the child
claimed. 856 N.W.2d at 678.
7 In Jaquez, the court found an expert impermissibly vouched by opining that a

child’s demeanor was “completely consistent with a child who has been
traumatized, particularly multiple times.” 856 N.W.2d at 665.
                                          19


the second degree, voluntary manslaughter, and so on.               The marshalling

instruction for murder in the first degree stated:

               The State has charged the defendant with murder in the first
       degree with premeditation, willfulness, and deliberation. The State
       must prove all the following elements as set forth below:
               1. On or about the 21st day of June 2012, Brandon Brown
       intentionally shot Donelle Lindsey.
               2. Donelle Lindsey died as a result of being shot.
               3. Brandon Brown acted with malice aforethought.
               4. Brandon Brown acted willfully, deliberately, premeditatedly
       and with a specific intent to kill Donelle Lindsey.
               If the State has proved all of the elements, the defendant is
       guilty of murder in the first degree with premeditation, willfulness and
       deliberation. If the State has failed to prove any one of the elements,
       the defendant is not guilty of murder in the first degree with
       premeditation, willfulness and deliberation; and you will then
       consider the charge of murder in the second degree explained in the
       next instruction.

       Each of the included offense instructions was structured similarly, although

with different elements required. For instance, the instruction for murder in the

second degree stated:

               The State must prove all of the following elements of murder
       in the second degree:
               1. On or about the 21st day of June 2012, Brandon Brown
       intentionally shot Donelle Lindsey.
               2. Donelle Lindsey died as a result of being shot.
               3. Brandon Brown acted with malice aforethought.
               If the State has proved all of the elements, the defendant is
       guilty of murder in the second degree. If the State has failed to prove
       any one of the elements, the defendant is not guilty of murder in the
       second degree and you will then consider the charge of attempt to
       commit murder as explained in the next instruction.

       In closing argument, the prosecutor walked the jury through the “staircase”

of offenses charged: murder in the first degree, murder in the second degree, and

so on. Brown draws our attention to these comments in particular:

              You noticed when the Judge read these instructions that we
       started with murder in the first degree, that’s what you were promised
                                         20


       at the beginning of this trial, but then she kept going and going and
       going, down a stair step, staircase of lesser included offenses.
       That’s the legal concept going on here.
               ....
               We work our way down the staircase, if you need to. As you
       notice at the end of each marshalling instruction, the jury is told that
       if you find the State proved all of those elements, you will find the
       defendant guilty of that charge and you’re done. If you find the
       defendant not guilty of that charge, then you move down the next
       level down that staircase and they are laid out in the order in which
       you will examine them.
               You will only examine one if you decide that the defendant is
       guilty of murder in the first degree.

       Brown contends these comments imposed an “acquittal-first” requirement,

that is, a requirement that all twelve jurors agree to an acquittal on murder in the

first degree before moving on to consider the next offense. See State v. Ambrose,

861 N.W.2d 550, 555 (Iowa 2015).           But we agree with the State that the

prosecutor’s comments were merely “a shorthand way of characterizing” the actual

text of the instructions given, which was: “If the State has failed to prove any one

of the elements, the defendant is not guilty . . . .” So we do not think trial counsel

had a duty to object to the prosecutor’s comments.

       Nor do we believe Brown has shown prejudice. Importantly, Brown raises

no complaint about the jury instructions. Rather, Brown complains only about the

prosecutor’s comments. But the prosecutor told the jury that “if my language is not

perfectly in line with what your instructions are, obviously go on the instruction.”

And even without that proviso, we presume the jury followed the instructions as

given—not as a lawyer characterized them. State v. Ondayog, 722 N.W.2d 778,

785 n.2 (Iowa 2006) (“A jury is presumed to follow the instructions of the court.”).

       Moreover, because the jury found the State proved all of the elements of

murder in the first degree, we do not believe comments about included offenses
                                          21


could have prejudiced Brown. So Brown’s claim about closing arguments cannot

prevail. See Lorenzo Baltazar, 935 N.W.2d at 868 (noting “[f]ailure to prove either

[the duty or prejudice] prong is fatal to an ineffective-assistance-of-counsel claim”).

IV. Conclusion

       We conclude: (1) the PCR court did not err in declining relief; (2) Brown is

not entitled to relief based on his new claims concerning Detective Gonzales’s

testimony; (3) Brown is not entitled to relief based on his new claim concerning the

prosecutor’s arguments; (4) the record is not sufficiently developed to reach

Brown’s new claim about Hardemon’s interview; (5) pursuant to Goode, 920

N.W.2d at 527, we decline Brown’s request to remand the case for further

development of his new claim about Hardemon’s interview; and (6) consistent with

Goode, we preserve Brown’s new claim about Hardemon’s interview for possible

future litigation.

       AFFIRMED.